Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 09 March 2021.  
Claims 1-2, 6-9, and 13-14 were amended.
Claims 3 and 10 were canceled.
Claim 8 was amended by Examiner's amendment below.
Claims 15-20 were canceled by Examiner's amendment below. 
Claims 1-2, 4-9, and 11-14 are currently pending and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anne E. Christy on 18 May 2021.
The application has been amended as follows: 

8. (Currently amended) A computer-implemented method, performed by one or more computer processors, for recommending entities to users on a platform for a network service, the computer-implemented method comprising: 

obtaining a threshold optimization value for the objective; 
accessing labeled training data associated with the objective; 
training a machine learning model, using the labeled training data, to produce an objective value related to the objective; 
adjusting an optimization module to generate a user recommendation score using the objective values output by the trained machine learning models associated with the set of objectives, the recommendation score based on an optimization of each of the objective values toward the obtained threshold optimization value for the objective; 
obtaining current features related to a user of the network service and a set of entities associated with the network service; 
obtaining current features related to the set of objectives for the network service; 
generating, by providing the obtained current features related to the set of objectives to the trained machine learning models, a set of objective values, each of the set of objective values associated with an objective of the set of objectives, wherein at least one of the objective values is a marketplace fairness score that represents how frequently an entity receives exposure to client devices of users compared with other entities associated with the network service; 
for each entity of the set of entities: 
generating a likelihood score quantifying whether the user will find the entity to be favorable, the likelihood score based on the current features related to the user and the current features related to the entity; 

displaying information about one or more of the entities to a client device of the user.

15-20 (cancelled)
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luna, N. (2015, Nov 14). Food delivery: Amazon, DoorDash, postmates lead explosion of doorstep delivery options. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/Primary Examiner, Art Unit 3625